Title: To George Washington from Clement Skerrett, 13 July 1789
From: Skerrett, Clement
To: Washington, George



Sir
New York July 13th 1789

Haveing served my Country in the hour of distress, and done my duty with reputation, I beg leave to Offer myself a Candidate, for any of those Appointments, which your Excellency may please to Confer.
As an Aid to Genl Clinton, and haveing served as an Officer in the Maryland Artillery, I conceive I am not altogether unknown to your Excellency, and hope the above Circumstances may have weight in the decision of Appointments.
The Honble Mesrs Carroll’s of Senate, & house of Representatives from Maryland and Collo. Grayson of Virginia, I have the honour to Offer as vouchers for my capacity & Integrity to discharge with reputation any Appointment, which I may be favor’d with—I beg leave to offer my sincere wishes for the prosperity & happiness of your Government, and to subscribe myself—Your Excellency’s Most Obedt and very Hble Servant

Clement Skerrett

